Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 14, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite specifying, based on image capturing data acquired, a state of a person associated with the user apparatus at the time of image capturing; and distributing distribution information selected from a plurality of pieces of distribution information based on the specified state of the person.
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered information processing apparatus, by an image capturing device of a vehicle, user apparatus.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-13 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukach (20040036622).
Claims 1, 14, 15. Dukach discloses an information processing apparatus for distributing distribution information to a user apparatus, the information processing apparatus executing an information processing method comprising:
specifying, based on image capturing data acquired by an image
capturing device of a vehicle, a state of a person associated with the user
apparatus at the time of image capturing (note that a camera on a vehicle takes images of people surrounding it: [60]; claim 74; [329]); and
distributing, to the user apparatus, distribution information selected from
a plurality of pieces of distribution information based on the specified state of the
person (see wireless device and providing reward for particular behavior or gesture [329] and also providing a message to the PDA [176, 179] and also [295] and Fig. 30; further see message provided to wireless device “[288]… have a message sent to the recipient of the message, such as to his or her wireless phone or PDA, to notify him or her to look at the message, and/or to provide other information in association with the message”; also see “[302]… which obtains information from a wireless network about the identity, number, and/or closeness of wireless units near the location of a given mobile unit”, also see wireless device responding to ad at [291]).
Claim 2. Dukach further discloses the apparatus according to claim 1, wherein the information processing method further comprises specifying a vehicle that instructs to perform image capturing of the person associated with the user apparatus, and
instructing the specified vehicle to perform image capturing (note criteria for nearby presence [302]; also see [329]).
Claim 3. Dukach further discloses the he apparatus according to claim 2, wherein the information processing method further comprises acquiring information concerning a network to which the vehicle and the user apparatus are connected, and
in the instructing, the vehicle connected to the same network as the
network of the user apparatus is instructed to perform image capturing (see Fig. 18 and [302, 329]).
Claim 4. Dukach further discloses the apparatus according to claim 3, wherein the state of the person includes at least one of an operation executed by the person, a facial expression of the person, clothing of the person, and the number of people acting with the person (see [329] with gestures and behavior which reads on operation execution).
Claim 5. Dukach further discloses the apparatus according to claim 2, wherein the information processing method further comprises acquiring pieces of position information of the vehicle and the user apparatus, and the instructing includes instructing the vehicle, located at a position
closest to the user apparatus, to perform image capturing (see nearby at [302]).
Claim 6. Dukach further discloses the apparatus according to claim 5, wherein the distribution information is associated with attribute information concerning a position of a store, and the distributing includes selecting and distributing distribution information based on a position of the user apparatus and the position of the store (see nearness to stores or bellowing to a given merchant at [247, 295]).
Claim 7. Dukach further discloses the apparatus according to claim 5, wherein the state of the person includes at least one of an operation executed by the person, a facial expression of the person, clothing of the person, and the number of people acting with the person (see [329] with gestures and behavior which reads on operation execution).
Claim 9. Dukach further discloses the apparatus according to claim 2, wherein the instructing includes further instructing an image capturing device to be used for image capturing (Fig. 60; note criteria for nearby presence [302]; also see [329]).
Claim 10. Dukach further discloses the apparatus according to claim 1, wherein the distributing includes transmitting the distribution information to the vehicle (Fig. 18), and controlling to cause the vehicle to transmit the distribution information to the user apparatus via a network to which the vehicle is connected (“[179]…such as the PDA… to interact with and respond to the system's messages and display units”).
Claim 11. Dukach further discloses the apparatus according to claim 1, wherein the distribution information is advertisement information concerning a store located within a predetermined distance from the user apparatus (Fig. 30 and [295] and nearest which reads on shortest distance; also see distance at [31, 339]).
Claim 12. Dukach further discloses the apparatus according to claim 1, wherein the information processing method further comprises acquiring basic information concerning an appearance of a user of the user apparatus, and the specifying the state of the person associated with the user apparatus at the time of image capturing includes specifying the state of the person associated with the user apparatus based on a result of image analysis of the image capturing data and the acquired basic information (“[315]… Current vision recognition is good enough to recognize people in images, to recognize expressions on faces, to recognize size of people recognized, their distance from camera (particularly if multiple cameras or other range finding equipment is provided, to estimate skin color, and to perform many other tasks which are very valuable in classifying potential audiences for display.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dukach (20040036622).
Claim 8. Dukach further discloses the apparatus according to claim 7, wherein the distributing includes selecting and distributing, if the state of the person indicates that the person is not moving, distribution information corresponding to a store located within a predetermined distance from a position of the user apparatus (Fig. 30 and [295] and nearest which reads on shortest distance; also see distance at [31, 339]; also see [315, 316] for speed determining), and the distributing includes selecting and distributing, if the state of the person indicates movement of the person [315, 316].  Dukach does not explicitly disclose distribution information corresponding to a store located within a predetermined distance from a planned movement location of the person.  However, Dukach discloses determining speed of target vehicle [315, 316] and determining vehicle type or walking users ([315], Fig. 60) and map to advertiser/store [295] and extensive mapping [323, 324].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add appropriate directions to a vehicle user or walking user.  One would have been motivated to do this in order to better provide directions.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dukach (20040036622) in view of Official Notice.
Claim 13. Dukach does not explicitly disclose the apparatus according to claim 1, wherein the information processing method further comprises collecting seat availability information of a store at a predetermined period, and the distributing includes distributing the distribution information specified further based on the seat availability information.  However, Dukach discloses restaurant and movie theaters [247] and airports and trains and stadiums [323] counting number of people by road or train [411, 412] and map to advertiser store [295].  And, Examiner takes Official Notice that it is old and well known before Applicant’s priority date to provide advertisements based on seat availability.  Restaurants, airplanes, theaters are known to advertise more when they need to fill more seats for an available time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add advertising based on seat availability to Dukach advertising and map to store and counting people and restaurants/airplane/train/theater.  One would have been motivated to do this in order to better advertise for relevant stores/merchants.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note Global Dossier and the related parent applications, the parents did not have actions on them at time of this action writing;
Zhang discloses relevant features at [41]; Gatti discloses camera identifying other cars/people running; Zijderveld discloses face/expressions; Hudson discloses parking lot camera sends ads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/10/2022